United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1035
Issued: August 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 26, 2013 appellant filed a timely appeal from the November 20, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than 10 percent
permanent impairment of his right thumb, for which he received a schedule award.
FACTUAL HISTORY
In a July 5, 2011 decision, OWCP accepted that appellant, then a 49-year-old clerk
sustained an unspecified closed fracture of the metacarpal bone of his right thumb when he hit
his hand on a postal machine on March 17, 2010. On May 2, 2012 Dr. Tucker Mattox, Jr., an
attending Board-certified orthopedic surgeon, performed OWCP-authorized surgery in the form
of arthrodesis of the metacarpal-phalangeal (MCP) joint of appellant’s right thumb.
1

5 U.S.C. §§ 8101-8193.

In an October 4, 2012 report, Dr. Mattox made note of appellant’s May 2, 2012 surgery
and indicated that, after a period of recovery, appellant was released from his care with a date of
maximum medical improvement of July 27, 2012. He stated, “Because of the position and
nature of the surgery, [appellant] has two percent upper extremity, one percent whole person
impairment rating. Diagnosis was instability of his thumb [MCP] joint secondary to the injury.
[Appellant] had significant dysfunction prior to his surgery.”
OWCP requested that Dr. Howard Hogshead, a Board-certified orthopedic surgeon, serve
as an OWCP medical adviser and evaluate the evidence of record (including Dr. Mattox’ reports)
to determine the extent of appellant’s permanent impairment under the standards of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009).
On October 10, 2012 Dr. Hogshead indicated that the May 2, 2012 surgery was necessary
due to the chronic instability. He stated that the hand regional grid does not include a regional
grid for arthrodesis of the MCP joint of the thumb. Dr. Hogshead further noted, “[A.M.A.,
Guides] page 465 states that the [MCP] joint is 10 percent of the thumb. Table 15-11, page 420,
states that 10 percent of thumb [equals] four percent of hand [which equals] four percent of
upper extremity.” He indicated that the October 4, 2012 report of Dr. Mattox provided a two
percent impairment of appellant’s right arm but opined that this rating was “not documented or
referenced.” Dr. Mattox listed July 27, 2012 as the date of maximum medical improvement.
OWCP asked Dr. Hogshead to clarify whether appellant’s schedule award should be for
his right thumb (10 percent) or for his right hand (four percent). On October 17, 2012
Dr. Hogshead noted that OWCP policy was to state impairment of the digit if only one digit is
involved. If there are two or more digits, the impairment is given in terms of the hand.
In a November 20, 2012 decision, OWCP granted appellant a schedule award for 10
percent permanent impairment of his right thumb. The award ran for 7.5 weeks from July 28 to
September 18, 2012. The award was based on the impairment rating of Dr. Hogshead, the
medical adviser.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

2

appropriate standard for evaluating schedule losses.4 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.5
Section 15.7c on page 465 of the sixth edition of the A.M.A., Guides provides that MCP
joint flexion and extension have been assigned a 10 percent contribution to the entire right thumb
on a 100 percent scale. Interphalangeal joint flexion and extension contribute 15 percent to the 100
percent scale and carpometacarpal joint motions (radial abduction, adduction and opposition)
contribute the remaining 75 percent to the 100 percent scale.6
It is well established that proceedings under FECA are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.7
ANALYSIS
OWCP accepted that appellant sustained an unspecified closed fracture of the metacarpal
bone of his right thumb when he hit his hand on a postal machine on March 17, 2010. On
May 2, 2012 Dr. Mattox an attending Board-certified orthopedic surgeon, performed OWCPauthorized surgery in the form of arthrodesis of the MCP joint of appellant’s right thumb.
In a November 20, 2012 decision, OWCP granted appellant a schedule award for a 10
percent permanent impairment of his right thumb. The award ran for 7.5 weeks from July 28 to
September 18, 2012. The award was based on the impairment rating of Dr. Hogshead, a Boardcertified orthopedic surgeon who served as an OWCP medical adviser. Dr. Hogshead was asked
by OWCP to evaluate the evidence of record, including Dr. Mattox’ reports, to determine the
extent of appellant’s permanent impairment under the standards of the sixth edition of the
A.M.A., Guides.
In his October 10, 2012 report, Dr. Hogshead noted, “[A.M.A., Guides] page 465 states
that the [MCP] joint is 10 percent of the thumb. Table 15-11, page 420, states that 10 percent of
thumb [equals] four percent of hand [which equals] four percent of upper extremity.” On
October 17, 2012 he suggested that appellant’s schedule award should be based on his right
thumb impairment (10 percent) rather than on his right hand impairment (four percent).
OWCP based its granting of a schedule award for a 10 percent permanent impairment of
the right thumb on this aspect of Dr. Hogshead’s opinion. However, Dr. Hogshead’s ostensible
impairment rating is not properly based on the standards of the sixth edition of the A.M.A.,
Guides. He referenced Section 15.7c on page 465 of the sixth edition, but this section merely
provides that MCP joint flexion and extension have been assigned a 10 percent contribution to the
entire right thumb on a 100 percent scale.8 This section does not provide any independent method
4

Id.

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

A.M.A., Guides 465, Section 15.7c.

7

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

8

Interphalangeal joint flexion and extension contribute 15 percent to the 100 percent scale and carpometcarpal joint
motions (radial abduction, adduction and opposition) contribute the remaining 75 percent to the 100 percent scale. See
supra note 6.

3

to rate thumb impairment without reference to other portions of the A.M.A., Guides, such as Table
15-30 (Thumb Range of Motion) on page 468. Dr. Hogshead did not reference such additional
portions of the A.M.A., Guides to explain his rating. The record contains an October 4, 2012
report in which Dr. Mattox indicated that appellant had two percent impairment of his right arm,
but Dr. Mattox’ rating also is of little probative value because he did not explain how it was
derived in accordance with the standards of the A.M.A., Guides.
The record is currently lacking a rationalized medical report explaining the extent of
appellant’s impairment due to his accepted right thumb injury under the relevant standards of the
sixth edition of the A.M.A., Guides. For these reasons, additional development is needed to
determine the extent of appellant’s permanent impairment and whether he is entitled to schedule
award compensation in addition to that which he received for 10 percent permanent impairment
of his right thumb. The case shall be remanded to OWCP for this purpose and, after such
development as it deems necessary, OWCP shall issue an appropriate decision regarding
appellant’s permanent impairment.
CONCLUSION
The Board finds that the case is not posture for decision regarding whether appellant has
more than a 10 percent permanent impairment of his right thumb, for which he received a
schedule award. The case is remanded to OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: August 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

